Title: From John Adams to James Warren, October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 1775
      
      Dr Sir
     
     What think you of a North American Monarchy? Suppose We should appoint a Continental King, and a Continental House of Lords, and a Continental House of Commons, to be annually, or triennially or Septennially elected? And in this Way make a Supreme American Legislature? This is easily done you know by an omnipotent Continental Congress, and When once effected, His American Majesty may appoint a Governor for every Province, as his Britannic Majesty used to do, and Lt. Governor and secretary and judge of Admiralty—Nay his Continental Majesty may appoint the Judges of the Supream Courts &c. too—or if his American Majesty should condescend to permit the provincial Legislatures, or Assemblies to nominate two three or four Persons out of whom he should select a Governor, and 3 or 4 Men for Chief Justice &c. out of whom he should choose one, would not this do, nicely?
     To his Continental Majesty, in his Continental Privy Council, Appeals might lie, from all Admiralty Cases, and from all civil Causes personal at least, of a certain Value and all Disputes about Land, that is about Boundaries of Colonies should be settled by the Continental King and Council, as they used to be by the British K. and Council. What a magnificent System?
     I assure you this is no Chimaera of my own. It is whispered about in Coffee Houses, &c. and there are those who wish it.
     I am inclined to think it is done, as one Artifice more to divide the Colonies. But in vain. It would be very curious to give you an History of the out a Door Tricks for this important End of dividing the Colonies. Last Fall the Quakers and Antipoedobaptists were conjured up to pick a Quarrell with Massachusetts. Last Spring the Land Jobbers were stimulated to pick a Quarrell with Connecticutt for the same End. The Quakers and Anabaptists were hushed and abashed, or rather the reasonable conscientious Part of them were convinced in one Evening. The Land Jobbers will meet no better success.
    